234 Ind. 651 (1955)
129 N.E.2d 799
STATE OF INDIANA ON THE RELATION OF MEJER
v.
DAVIE.
No. 29,311.
Supreme Court of Indiana.
Filed November 3, 1955.
Olczak & Olczak, of South Bend, for relator.
PER CURIAM
This is an original action in mandamus to compel the Honorable John J. Davie, judge of the LaPorte Circuit Court, in some kind of an action *652 brought by relator in said court against the New York Central Railroad and others, to restore said cause to trial before a jury, and to compel said judge to hold a pre-trial conference for certain purposes, although it appears said judge held a pre-trial conference shortly after relator's motion therefor was filed.
The relief sought herein relates to proceedings in an inferior court. Rule 2-35 of this court requires in such cases that "certified copies of all pleadings, orders and entries pertaining to the subject matter should be set out in the petition or made exhibits thereto." Relator has not complied with this rule, and we have repeatedly held that a failure to do so makes the petition insufficient. State ex rel. Bramlett v. LaPorte Sup. Ct. (1950), 229 Ind. 77, 95 N.E.2d 631; State ex rel. Spires v. Bottorff, Judge (1949), 227 Ind. 229, 84 N.E.2d 882; State ex rel. Sanders v. Reeves, Judge (1950), 228 Ind. 293, 91 N.E.2d 912; State ex rel. Parlow v. Baker, Judge (1950), 228 Ind. 495, 93 N.E.2d 199.
The issuance of the alternative writ of mandamus is denied.
NOTE.  Reported in 129 N.E.2d 799.